DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 07/14/2022. Claims 1-9, 9, 12-20, and 22 have been amended, and claims 8, 10, 11, and 21 have been canceled. Currently, claims 1-7, 9, 12-20, and 22 are pending and are currently being examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “activating system is configured to move” in claim 1, “valve member configured to regulate flow” in claims 1, 15, and 20; “support arm member configured to bias” in claims 2, 15, and 20, and “valve support member configured to hold” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	In the instant case, the “activating system” will be interpreted as a controller used to activate the actuators (see application specification, paragraph 0060, “The actuators 180, upon receiving a selected signal from the controller 150, may then either activate or deactivate”), the “valve member” will be interpreted as the ball 68 show in in Fig. 1 or a structural equivalent thereof (see application specification, paragraph 0029, “When the valve member 68…”, paragraph 0028, “ball 68”), and the “support arm member” will be interpreted as at least one cantilever structure or a structural equivalent in the art (see fig. 5A of specification, four cantilevers 194a and 194c make up “support arms”, so a “support arm member” involves at least one cantilever, see paragraph 0046, “one or more of the cantilever or support arms 194).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “wherein the actuator is configured to be actuated to contact the support arm at the plurality of positions along a length of the support arm member to change the effective support length” in lines 14-16, and claim 20 recites “where selecting the effective support length includes configuring the actuator to contact the support arm member at a plurality of positions along a length of the support arm member.” In lines 11-14 of the applicant’s remarks, applicant points to paragraphs 47-52 for support for these new limitations. However, it does not appear that a singular actuator contacts the support arm member at a plurality of positions along a length of the support arm member. Instead, it appears that a plurality of actuators spaced apart contact the support arm member at differing points (see fig. 5B of application specification, actuator 1801 contacts support arm member 194 at a different point than actuator 1802, 1803, and so on. Also see fig. 2, multiple actuators 180 pointed within the figure). Therefore, it appears that the new amendments are not properly supported within the specification.
Claims 16-19 and 22 are rejected by virtue of being dependent on independent claims 15 and 20
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 15-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, Claim limitation “valve support member configured to hold” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the term “valve support member” is disclosed in paragraph 47 of the specification, the specification does not provide a specific structure that is associated with it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 recites the limitation “at the plurality of positions” at line 15. There is insufficient antecedent basis for this limitation. For the purpose of examination, the limitation will be interpreted as -at a plurality of positions-
Regarding claims 15 and 20, claim 15 recites “wherein the actuator is configured to be actuated to contact the support arm at the plurality of positions along a length of the support arm member to change the effective support length” in lines 14-16, and claim 20 recites “where selecting the effective support length includes configuring the actuator to contact the support arm member at a plurality of positions along a length of the support arm member.” In lines 11-14. 
These limitations can either be interpreted as the plurality of position belonging to the actuator (i.e., the actuator contacts the support arm member at a plurality of positions of the actuator), or the plurality of positions belonging to the support arm member (i.e., the actuator contacts the support arm member at a plurality of positions of the support arm member). For the purpose of examination, the claim limitations will be interpreted as the plurality of positions belonging to the support arm member.
Claim 20 recites the limitation “actuator is formed from and on the substrate”. However, it is generally unclear as to how the actuator can be formed from the substrate as the actuator in the disclosure comprises several moving parts, including a motor system, gears, and a pushing arm. Therefore, making the actuator integral with the substrate (i.e., having the actuator formed from the substrate) would be impossible. For the purpose of examination, the claim will be interpreted as -wherein the actuator is formed positioned from and on the substrate-
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludin (US 20090005720).
Regarding claim 15, Ludin discloses a flow regulating assembly for a hydrocephalus shunt system (abstract), the regulating assembly comprising:
A valve seat 118 (fig. 1, circular orifice 118 to house ball 116)
A valve member 116 configured to be supported relative to the valve seat to regulate flow into a reservoir (fig. 1A, ball 116 in orifice 118, paragraph 0026, “For example, fluid can be prevented from flowing through the shunt system when the ball 116 is fully seated within the circular orifice 118.”)
A support arm member 122, wherein the support arm member is configured to bias the valve member in a closed position relative to the valve seat (paragraph 0029, “angle of deflection of the spring 122, in turn, alters the force that is exerted by the spring 122 on the ball 116”)
A substrate positioned on a side of the support arm member away from the valve member (see annotated fig. 1A below), and 
An actuator 130 positioned from and on the substrate (fig. 1A, stair array 130 to actuate spring 122, see paragraph 0028), 
wherein an effective support length of the support arm member [note: an effective support length is being interpreted as the horizontal length of the support arm member along the shunt] determines a biasing force of the valve member (paragraph 0029, “The change in angle of deflection of the spring 122, in turn, alters the force that is exerted by the spring 122 on the ball 116… result in a corresponding increase or decrease of the established pressure threshold at which fluid begins to flow through the shunt system” NOTE: Changing the angle of the spring without changing the total length of the spring would change the effective support length in the direction of the ball 116) and the actuator 130 is selectively positioned in an active position or an inactive position (fig. 1A, stair array 130 can be considered to be in an inactive position within default state, and in an active position when rotated to a higher stair, see paragraph 0029) to select the effective support length (paragraph 0029, “Moving the second end 122b of the spring 122 up or down can be effective to change the angle of deflection of the spring 122 (e.g., relative to the cantilever 126).”), and
as best understood, wherein the actuator 130 is configured to be actuated to contact the support arm member at a plurality of positions along a length of the support arm member (fig. 1A, linear portion of stair array 130 contacts spring 122 at multiple points along the spring 122, see annotated fig. 1A below) to change the effective support length (paragraph 0029).

    PNG
    media_image1.png
    529
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    745
    media_image2.png
    Greyscale

Regarding claim 16, Ludin discloses wherein the support arm member is operable to have a plurality of effective support lengths (paragraph 0029, “Moving the second end 122b of the spring 122 up or down can be effective to change the angle of deflection of the spring 122”, therefore suggesting multiple effective support lengths.) Note: an effective support length is being interpreted as the horizontal length of the support arm member along the shunt
Regarding claim 17, Ludin discloses the system further comprising: a controller 18 operable to transmit a control signal configured to change the actuator between the active position and the inactive position (Fig. 1, system controller 18, paragraph 0024, “The system controller 18 can generally be adapted to receive a physiological characteristic of the patient from the sensor 20 and operate the electromechanical valve actuator 16 to adjust a resistance of the valve 14).
Regarding claim 18, Ludin discloses wherein the actuator includes a plurality of actuators (fig. 2, gears 206a and 206b), and the support arm member 122 includes a plurality of support arm members (fig. 1A, spring 122 comprises two flanges attached at cantilevers 126 assisting in supporting ball 116).
Regarding claim 20, Ludin discloses a method for configuring a flow regulating assembly for a hydrocephalus shunt system (abstract, see [0002]-[0003]), the method comprising: positioning a valve member 116 within a reservoir to be biased relative to a valve seat 118 (fig. 1A, ball 116 within reservoir or main chamber of the shunt, and is biased relative to orifice 118, see, “the valve 114 takes the form of a ball valve. As shown, the ball 116 is disposed in the chamber 108 of the housing 106 and is seated in a circular orifice 118)
supporting a biasing the valve member in a closed position relative to the valve seat with a support arm member in a closed position relative to the valve seat (claim 22, “electromechanical valve actuator adapted to open and close the valve”) with a support arm member
providing an actuator 130 formed positioned on a substrate near the support arm member (see annotated fig. 1A above, actuator system 132 with electromechanical valve actuator 120 formed on plate) , and configuring the actuator to be selectively positioned in an active position or an inactive position relative to the support arm member to assist in achieving a selected biasing force applied to the valve member (abstract, “electromechanical valve actuator that can be adapted to adjust a resistance of the valve), and
as best understood, selecting an effective support length of the support arm member to achieve the selected biasing force on the valve member ((paragraph 0029, changing the deflecting angle of spring 122 changes the effective support length , thereby changing the resistance on the valve member). Note: an effective support length is being interpreted as the horizontal length of the support arm member along the shunt), where selecting the effective support length includes configuring the actuator to contact the support arm member at a plurality positions along a length of the support arm member (fig. 1A, linear portion of stair array 130 contacts spring 122 at multiple points along the spring 122, see annotated fig. 1A below).

    PNG
    media_image2.png
    560
    745
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ludin.
Regarding claim 19, Ludin discloses the system further comprising: a pressure sensor configured to sense a pressure in the ventricular body (paragraph 0033, “the sensor element 402 is shown as being positioned within the CSF flow pathway 406 of the shunt system 401”) and transmit a pressure signal relating the sensed pressure to the controller, wherein the control signal is based on the sensed pressure (paragraph 0011, “When the sensor element is a pressure sensor, the microprocessor can be adapted to compare the measured pressure detected by the sensor element to a predetermined target pressure”), but is silent to wherein the pressure sensor is configured to sense a pressure within the reservoir.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the pressure sensor to sense a pressure within the reservoir for the purpose of providing an additional point of gathering pressure information, and since the reservoir would be within the flow path of ventricular body, the modification would yield predictable results for measuring the pressure within the ventricular body of a patient.
Regarding claim 22, Ludin discloses the method further comprising: configuring a controller 18 to compare a sensed pressure within ventricular cavity (paragraph 0033, “multiple pressure sensors to measure the CSP pressure at various points in the ventricular cavity”) to determine positioning the actuator in the active position or the inactive position (Fig. 1, system controller 18, paragraph 0014, “In general, the method can include comparing a target value to a value detected by a sensor associated with an implantable shunt system, and activating an electromechanical valve actuator of the implantable shunt system to adjust a resistance of a valve of the shunt system if the detected value is not equal to the target value.”), but is silent to wherein the controller is configured to compare a sensed pressure in the reservoir.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to sense a pressure within the reservoir for the purpose of providing an additional point of gathering pressure information, and since the reservoir would be within the flow path of ventricular body, the modification would yield predictable results for measuring the pressure within the ventricular body of a patient.
Allowable Subject Matter
Claims 1-3, 5-7, 9, and 12-14 are allowed.
Regarding claim 1, the closest prior art of record, Ludin, discloses a flow regulating assembly for a hydrocephalus shunt system, the regulating assembly comprising a reservoir having a reservoir inlet and a reservoir outlet, a controller, a valve seat, a valve member configured to be supported relative to the valve seat to regulate flow into the reservoir 108 through the reservoir inlet, and other claimed structural features with relationship as essentially recited in claim 1.
Ludin fails to teach wherein the second support member is hingedly connected at a fixed position and the first support member is hingedly connected to a pushing arm configured to move the first support member.
As defined by the examiner, the second support member 122A disclosed in Ludin moves up and down, but could be considered to do so at a fixed position (see annotated fig. 1A below, first end 122a is fixed in the Z direction). However, the first support member, while connected to a pushing arm 122, is not configured to be moved by the pushing arm. Instead, the first support member is configured to move the pushing arm.

    PNG
    media_image3.png
    609
    791
    media_image3.png
    Greyscale


Claims 2-3, 5-7, 9, and 12-14 are allowed by virtue of being dependent on independent claim 1.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “Applicant respectfully submits that the Office’s conclusory statement that cited terms are “generic placeholders” (See, Office Action pgs. 3-6) clear does not meet the required showing that the terms elected by Applicant are a “nonce word” that is not recognized as the name of structure or a “function without reciting sufficient structure for performing that function.”… Further, each of the tern non-structural terms listed in MPEP 2181 are constructed from a noun followed by the preposition “for”, which directly parallels the “means for” trigger phrase. If the preposition “for” was unimportant, MPEP 2181 would not have included “for” in each of the listed non-structural terms.”, the examiner respectfully disagrees.
While MPEP 2181(I)(A) lists of generic placeholders including “member for”, which uses the preposition “for”, it is noted that while a generic place holder is typically linked by the transition word “for”, it is not always linked by the transition word “for” and can be another linking word or phrase, such as “configured to” or “so that”. See MPEP 2181(I).
In this instance, the term “valve member configured to be supported relative to the valve seat to regulate flow into the reservoir” has a generic place holder “valve member”  followed by transitional phrase “configured to” and the functional language “to regulate flow”, followed by no sufficient structure, material, or acts for performing the claimed function.
A similar reasoning can be followed for the “activating system is configured to move” recited in claim 1, the “support arm member is configured to bias the valve member” recited in claims 2-4, 15, and 20, and the “valve support member configured to hold the valve member” recited in claim 4.
In response to the applicant’s argument, “Ludin, however, does not disclose whatsoever an actuator that is configured to be actuated to contact a support arm member at a plurality of positions along a length of the support arm member to change the effective support length… As noted above, the cantilever 126 is fixed therefore no effective length of the spring 122 is changed no is there an actuator that engages a support arm member at a plurality of positions along a length of the support arm member.”, the examiner respectfully disagrees.
While the cantilever 126 is fixed, the effective length of the spring 122 is still modified by changing the angle of deflection using the stair array 130. As noted in the analysis for claim 15 above, an effective support length is interpreted under the broadest reasonable interpretation as the horizontal length of the support arm member along the shunt. The horizontal length of the spring 122 is changed by changing the angle of deflection of the spring 122 in order to alter the pressure threshold that the valve operates (see paragraph 0029). Changing the angle of the spring without changing the total length of the spring would change the effective support length in the direction of the ball 116. Therefore, Ludin discloses the limitation of the effective support length of the arm support member can be changed.
	Moreover, as described in the analysis of claim 15 above, the stair array 130 contacts the spring 122 using a linear contact area (see annotated fig. 1A below), and the linear contact area contacts the spring 122 at a plurality of points along the length of both the linear contact area and the length of the spring 122. Therefore, the stair array or actuator 130 contacts the spring or arm support member 122 at a plurality of points along the length of the arm support member.

    PNG
    media_image2.png
    560
    745
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /QUANG D THANH/ Primary Examiner, Art Unit 3785